Exhibit 10.1

InvenSense, Inc.

1.75% Convertible Senior Notes Due 2018

Purchase Agreement

November 6, 2013

Goldman, Sachs & Co.

200 West Street,

New York, New York 10282-2198.

Ladies and Gentlemen:

InvenSense, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell to the purchaser named
in Schedule I hereto (the “Purchaser”), an aggregate of $150,000,000 principal
amount of its 1.75% Convertible Senior Notes due 2018 (the “Firm Securities”),
convertible into cash, and at the election of the Company, shares (“Underlying
Shares”) of common stock of the Company, par value $0.001 per share (“Stock”),
and at the election of the Purchaser, up to an aggregate of $25,000,000
additional principal amount of 1.75% Convertible Senior Notes due 2018 (the
“Optional Securities”). The Firm Securities and the Optional Securities are
herein collectively called the “Securities”.

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with the Purchaser or an affiliate thereof (the “Call Spread
Counterparty”), in each case pursuant to a convertible note hedge confirmation
(a “Base Bond Hedge Confirmation”) and a warrant confirmation (a “Base Warrant
Confirmation”), respectively, each dated the date hereof (the Base Bond Hedge
Confirmations and the Base Warrant Confirmations, collectively, the “Base Call
Spread Confirmations”), and in connection with the issuance of any Optional
Securities, the Company and the Call Spread Counterparty may enter into an
additional convertible note hedge transaction and an additional warrant
transaction pursuant to an additional convertible note hedge confirmation (an
“Additional Bond Hedge Confirmation”) and an additional warrant confirmation (an
“Additional Warrant Confirmation”), respectively, each to be dated the date on
which the option granted to the Purchaser pursuant to the second paragraph of
Section 2 to purchase such Optional Securities is exercised (the Additional Bond
Hedge Confirmations and the Additional Warrant Confirmations, the “Additional
Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).



--------------------------------------------------------------------------------

  1. The Company represents and warrants to, and agrees with, the Purchaser
that:

 

  (a) A preliminary offering memorandum, dated November 5, 2013 (the
“Preliminary Offering Memorandum”), and an offering memorandum, dated
November 6, 2013 (the “Offering Memorandum”), have been prepared in connection
with the offering of the Securities and Underlying Shares, if any, issuable upon
conversion thereof. The Preliminary Offering Memorandum, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Memorandum”. Any
reference to the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum shall be deemed to refer to and include all documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a), 13(c) or 15(d) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of such memorandum and incorporated by reference therein and any reference to
the Preliminary Offering Memorandum or the Offering Memorandum, as the case may
be, as amended or supplemented, as of any specified date, shall be deemed to
include (i) any documents filed with the Commission pursuant to Section 13(a),
13(c) or 15(d) of the Exchange Act after the date of the Preliminary Offering
Memorandum or the Offering Memorandum and incorporated by reference therein, as
the case may be, and prior to such specified date and (ii) any Additional Issuer
Information (as defined in Section 5(f)) furnished by the Company prior to the
completion of the distribution of the Securities; and all documents filed under
the Exchange Act and so deemed to be incorporated by reference in the
Preliminary Offering Memorandum, the Pricing Memorandum or the Offering
Memorandum, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports” (provided that where only sections
of such documents are specifically incorporated by reference, only such sections
shall be considered to be part of the “Exchange Act Reports”). The Exchange Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder; and
no such documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof. The Preliminary Offering Memorandum and the Offering Memorandum and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by the Purchaser expressly
for use therein;

 

  (b) For the purposes of this Agreement, the “Applicable Time” is 10:30 P.M.
(Eastern time) on the date of this Agreement; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and any Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Memorandum or the Offering
Memorandum and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or any Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company by the Purchaser expressly for use therein;

 

2



--------------------------------------------------------------------------------

  (c) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Pricing
Memorandum any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum; and, since the
respective dates as of which information is given in the Pricing Memorandum,
there has not been any change in the capital stock (except for changes or
adjustments made in the ordinary course of business pursuant to employee equity
plans in existence on the date of this Agreement, and other than the exercise of
options outstanding on the date of this Agreement) or long-term debt of the
Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), in each case other than as set forth or contemplated in the
Pricing Memorandum;

 

  (d) The Company and its subsidiaries do not own any real property and have
good and marketable title to all personal property owned by them, free and clear
of all liens, encumbrances and defects except such as are described in the
Pricing Memorandum or such as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries;

 

  (e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified in
any such other jurisdiction would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or is subject to no
material liability or disability by reason of the failure to be so qualified in
any such other jurisdiction; and each subsidiary of the Company has been duly
incorporated and is validly existing as a corporation or other form of
organization in good standing under the laws of its jurisdiction of formation to
the extent that the concept of “good standing” is applicable under the laws of
such jurisdiction;

 

  (f) The Company has an authorized capitalization as set forth in the Pricing
Memorandum under the section entitled “Capitalization—Actual”, and except with
respect to the grant or issuance by the Company in the ordinary course of its
business, or the exercise, forfeiture or surrender of, options or shares of
Stock, pursuant to, or in connection with, the Company’s existing stock plans,
as of the Time of Delivery, the Company shall have, in all material respects, an
authorized and outstanding capitalization as set forth in the Offering
Memorandum under the section entitled “Capitalization”; and all of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable; the shares of Stock initially
issuable upon conversion of the Securities have been duly and validly authorized
and reserved for issuance and, when issued and delivered in accordance with the
provisions of the Securities and the Indenture referred to below, will be duly
and validly issued, fully paid and non-assessable and will conform to the
description of the Stock contained in the Pricing Disclosure Package and the
Offering Memorandum; and all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and (except for directors’ qualifying shares and
except as otherwise set forth in the Pricing Disclosure Package and the Offering
Memorandum) are owned directly or indirectly by the Company, free and clear of
all liens, encumbrances, equities or claims;

 

3



--------------------------------------------------------------------------------

  (g) The Securities have been duly authorized for issuance and sale pursuant to
the Agreement and the Indenture by the Company and (i) when issued and delivered
pursuant to this Agreement, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company, (ii) when authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor in accordance with the
terms of this Agreement, will be entitled to the benefits provided by the
indenture to be dated as of November 13, 2013 (the “Indenture”) between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued, and (iii) will be substantially in the form
contemplated by the Indenture; the Indenture has been duly authorized by the
Company and, when executed and delivered by the Company and the Trustee, the
Indenture will constitute a valid and legally binding instrument, enforceable
against the Company in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and except to the extent the waiver contained
in Section 6.12 of the Indenture may be deemed unenforceable, and entitled to
the benefits provided by the Indenture; and the Securities and the Indenture
will conform in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Offering Memorandum and will be in substantially the
form previously delivered to the Purchaser;

 

  (h) The Base Call Spread Confirmations have been duly authorized, executed and
delivered by the Company and are enforceable against the Company in accordance
with their terms, and any Additional Call Spread Confirmations will, on or prior
to the date such Additional Call Spread Confirmations are entered into, have
been duly authorized, executed and delivered by the Company and will be
enforceable against the Company in accordance with their terms, subject in each
case to applicable bankruptcy, insolvency, moratorium, fraudulent conveyance and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability.

 

  (i) The maximum number of shares of Stock issuable upon exercise of the
warrants issued pursuant to the Base Call Spread Confirmations and any
Additional Call Spread Confirmations (the “Warrant Securities”) have been duly
authorized and reserved and, when issued upon exercise of such warrants in
accordance with the terms of such warrants, will be validly issued, fully paid
and non-assessable, and the issuance of the Warrant Securities will not be
subject to any preemptive or similar rights.

 

  (j) This Agreement has been duly authorized, executed and delivered by the
Company;

 

  (k) Neither the Company nor any agent thereof acting on its behalf has taken,
or will take, any action that might cause this Agreement or the issuance or sale
of the Securities to violate Regulations T, U, and X of the Board of Governors
of the Federal Reserve System;

 

  (l) Prior to the date hereof, neither the Company nor any of its affiliates
has taken any action which is designed to or which has constituted or which
might have been expected to cause or result in stabilization or manipulation of
the price of any security of the Company in connection with the offering of the
Securities;

 

4



--------------------------------------------------------------------------------

  (m) The issue and sale of the Securities and the compliance by the Company
with all of the provisions of the Securities, the Indenture, the Call Spread
Confirmations and this Agreement and the consummation of the transactions herein
and therein contemplated and by the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
Certificate of Incorporation or By-laws of the Company or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties, except, in the case of clauses (i) and
(iii), for any conflict, breach or violation that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the consummation by the Company of the transactions
contemplated by this Agreement, the Indenture or the Call Spread Confirmations,
except such consents, approvals, authorizations, registrations or qualifications
as may be required under state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities by the Purchaser and listing of
the Underlying Shares;

 

  (n) Neither the Company nor any of its subsidiaries is (i) in violation of its
Certificate of Incorporation or By-laws or (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except in the case of clause (ii), for such defaults as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

  (o) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the caption “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Stock, under the caption “Certain United States Federal
Income Tax Considerations”, and under the caption “Plan of Distribution”,
insofar as they purport to describe the provisions of the laws and documents
referred to therein, are accurate, complete and fair in all material respects;

 

  (p) Other than as set forth or described in the Pricing Disclosure Package and
the Offering Memorandum, there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

 

  (q) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Securities Act of 1933, as amended (the “Act”)) as securities which
are listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

 

  (r) The Company is subject to Section 13 or 15(d) of the Exchange Act;

 

  (s) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package, will not be, an “investment company”, as such term
is defined in the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

  (t) Neither the Company nor any person acting on its or its behalf (other than
the Purchaser, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

 

5



--------------------------------------------------------------------------------

  (u) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchaser hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Company by
the Purchaser), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

 

  (v) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States (“GAAP”). Except as disclosed in the Pricing Memorandum, the
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting;

 

  (w) Except as disclosed in the Pricing Memorandum, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Memorandum, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

 

  (x) The financial statements, including the notes thereto, and the supporting
schedules included in the Pricing Disclosure Package and the Offering Memorandum
present fairly in all material respects the consolidated financial position at
the dates indicated and the cash flows and results of operations for the periods
indicated of the Company and its consolidated subsidiaries. Except as otherwise
stated in the Pricing Disclosure Package and the Offering Memorandum, such
financial statements have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods involved; and the supporting schedules,
if any, included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum present fairly the information required to be stated
therein. The other financial and related statistical information included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum presents fairly in all material respects the information included
therein and has been prepared on a basis consistent with that of the financial
statements that are included in the Pricing Disclosure Package and the Offering
Memorandum and the books and records of the respective entities presented
therein;

 

  (y) There are no off-balance sheet arrangements (as defined in Regulation S-K
Item 303(a)(4)(ii)) that may have a material current or future effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources;

 

  (z) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to the Company and its subsidiaries
is made known to the Company’s principal executive officer and principal
financial officer by others within those entities; and such disclosure controls
and procedures are effective;

 

6



--------------------------------------------------------------------------------

  (aa) Deloitte & Touche LLP, which has audited certain financial statements of
the Company and its subsidiaries is an independent registered public accounting
firm as required by the Act and the rules and regulations of the Commission
thereunder;

 

  (bb) Neither the Company nor any of its subsidiaries nor any director,
officer, agent, employee or other person associated with or, to the knowledge of
the Company, acting on behalf of the Company or any of its subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment;

 

  (cc) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the anti-money laundering statutes of all jurisdictions in
which the Company and its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened;

 

  (dd) Neither the Company nor any of its subsidiaries nor any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Shares, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC;

 

  (ee) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate rights to use all patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively “Intellectual Property”) necessary to carry on the
business now operated by them or as described in the Pricing Disclosure Package
and the Offering Memorandum; and the conduct of their respective businesses has
not infringed, misappropriated or conflicted in any material respect with any
such rights of others, except as would not, individually or in the aggregate,
have a Material Adverse Effect. Other than as set forth in the Pricing
Disclosure Package and the Offering Memorandum, neither the Company nor any of
its subsidiaries has received any written notice or claim of any infringement
of, misappropriation of, or conflict with, any Intellectual Property of others,
or challenging the validity, scope, enforceability or ownership of any
Intellectual Property owned by the Company or any of its subsidiaries, except in
each case as would not, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, have a Material Adverse
Effect. The Company and its subsidiaries have taken reasonable steps in
accordance with normal industry practice to maintain the confidentiality of all
material trade secrets and confidential information owned, used or held for use
by the Company or any of its subsidiaries.

 

7



--------------------------------------------------------------------------------

  (ff) The Company and its subsidiaries have filed all material federal, state,
local and foreign income and franchise tax returns required to be filed through
the date hereof, and have paid all taxes shown as due thereon. No deficiencies
for taxes of the Company or its subsidiaries have been assessed by a tax
authority, and no deficiencies for taxes of the Company or its subsidiaries have
been proposed by a tax authority, except for such deficiencies as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

  (gg) The statistical, industry-related and market-related data included in the
Pricing Disclosure Package and Offering Memorandum are based on or derived from
sources that the Company reasonably and in good faith believes are reliable and
accurate in all material respects;

 

  (hh) No material labor or employment dispute with the employees of the Company
or any of its subsidiaries exists, except as described in the Pricing Disclosure
Package, or, to the knowledge of the Company, is imminent;

 

  (ii) Since the date as of which information is given in the Pricing Disclosure
Package, and except as may otherwise be disclosed in the Pricing Disclosure
Package, the Company has not (i) issued or granted any securities, other than
pursuant to employee benefit plans, stock option plans or other employee
compensation plans disclosed in the Pricing Disclosure Package or pursuant to
outstanding options, rights or warrants, (ii) incurred any material liability or
obligation, direct or contingent, other than liabilities and obligations which
were incurred in the ordinary course of business, (iii) entered into any
material transaction not in the ordinary course of business or (iv) declared or
paid any dividends on its capital stock;

 

  (jj) The Company and each subsidiary are insured against such losses and risks
and in such amounts as, in the Company’s reasonable judgment, are prudent and
customary in the businesses in which they are engaged; and neither the Company
nor any of its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business;

 

  (kk) Except as pre-approved in accordance with the requirements set forth in
Section 10A of the Exchange Act, Deloitte & Touche LLP has not been engaged by
the Company to perform any “prohibited activities” (as defined in such
Section 10A); and

 

  (ll) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company owned or
to be owned by such person, except as have been validly waived or complied with.

 

  2. Subject to the terms and conditions herein set forth, (a) the Company
agrees to issue and sell to the Purchaser, and the Purchaser agrees to purchase
from the Company, at a purchase price of 97% of the principal amount thereof,
plus accrued interest, if any, from November 13, 2013 to each Time of Delivery
(as defined in Section 4 hereof), the principal amount of Firm Securities set
forth opposite the name of such Purchaser in Schedule I hereto, and (b) in the
event and to the extent that the Purchaser shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to the Purchaser, and the Purchaser agrees to purchase from the Company, at
the Purchase Price set forth in clause (a) of this Section 2, that portion of
the aggregate principal amount of the Optional Securities as to which such
election shall have been exercised (to be adjusted by the Purchaser so as to
eliminate fractions of $1,000).

 

8



--------------------------------------------------------------------------------

The Company hereby grants to the Purchaser the right to purchase at its election
up to $25,000,000 aggregate principal amount of Optional Securities, at the
purchase price set forth in clause (a) of the first paragraph of this Section 2.
Any such election to purchase Optional Securities may be exercised by written
notice from the Purchaser to the Company, given within a period of 30 calendar
days after the date of this Agreement, setting forth the aggregate principal
amount of Optional Securities to be purchased and the date on which such
Optional Securities are to be delivered, as determined by the Purchaser but in
no event earlier than the First Time of Delivery or, unless the Purchaser and
the Company otherwise agree in writing, earlier than two or later than 10
business days after the date of such notice.

 

  3. Upon the authorization by the Purchaser of the release of the Securities,
the Purchaser proposes to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and the
Purchaser hereby represents and warrants to, and agrees with the Company that:

 

  (a) It will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A;

 

  (b) It is an Institutional Accredited Investor, within the meaning of Rule
501(a) under the Act; and

 

  (c) It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act except for the use of any Permitted
General Solicitation Material.

 

  4.                                     
                                        

 

  (a) The Securities to be purchased by the Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Purchaser, against payment by or on behalf of the Purchaser of
the purchase price therefor by wire transfer in Federal (same day) funds to the
account specified by the Company to the Purchaser, by causing DTC to credit the
Securities to the account of the Purchaser at DTC. The Company will cause the
certificates representing the Securities to be made available to the Purchaser
for checking on the business day prior to each Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 1600 El Camino Real, Menlo
Park, California 94025 (the “Closing Location”) The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on November 13,
2013 or such other time and date as the Purchaser and the Company may agree upon
in writing, and with respect to the Optional Securities, 9:30 a.m. New York City
time, on the date specified by the Purchaser in the written notice given by the
Purchaser of the Purchaser’s election to purchase such Optional Securities, or
such other time and date as the Purchaser and the Company may agree upon in
writing; provided, however, that such delivery date must be at least three New
York Business Days (as defined below) after such written notice is given and may
not be earlier than the First Time of Delivery (as defined below) nor later than
ten New York Business Days (as defined below) after the date of such notice;
provided further, that solely with respect to an Optional Securities written
notice that is delivered prior to the First Time of Delivery, the related Time
of Delivery (as defined below) must be at least two New York Business Days after
the written notice is given. Such time and date for delivery of the Firm
Securities are herein called the “First Time of Delivery”, any such time and
date for delivery of the Optional Securities, if not the First Time of Delivery,
are herein called a “Subsequent Time of Delivery”, and each such time and date
for delivery are herein called a “Time of Delivery”.

 

9



--------------------------------------------------------------------------------

  (b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchaser pursuant
to Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

 

  5. The Company agrees with the Purchaser:

 

  (a) As promptly as practicable following the date hereof and in any event not
later than the second business day following the date hereof, to prepare and
deliver the Offering Memorandum in a form approved by the Purchaser; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by the Purchaser promptly after reasonable notice thereof; and to
furnish the Purchaser with copies thereof;

 

  (b) Promptly from time to time to take such action as the Purchaser may
reasonably request to qualify the Securities and the shares of Stock issuable
upon conversion of the Securities for offering and sale under the securities
laws of such jurisdictions as the Purchaser may reasonably request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;

 

  (c) To furnish the Purchaser with written and electronic copies of the
Offering Memorandum and any amendment or supplement thereto in such quantities
as the Purchaser may from time to time reasonably request, and if, at any time
prior to the expiration of nine months after the date of the Offering
Memorandum, any event shall have occurred as a result of which the Offering
Memorandum as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Offering Memorandum is delivered, not misleading, or, if for any
other reason it shall be necessary or desirable during such same period to amend
or supplement the Offering Memorandum, to notify the Purchaser and upon the
Purchaser’s request to prepare and furnish without charge to the Purchaser and
to any dealer in securities as many written and electronic copies as the
Purchaser may from time to time reasonably request of an amended Offering
Memorandum or a supplement to the Offering Memorandum which will correct such
statement or omission or effect such compliance;

 

10



--------------------------------------------------------------------------------

  (d) During the period beginning from the date hereof and continuing until the
date that is 90 days after the date of the Offering Memorandum (the “Lock-Up
Period”), not to, without the prior written consent of the Purchaser, (i) offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise dispose of, or file with the Commission a registration
statement under the Act relating to any securities of the Company that are
substantially similar to the Securities or the Stock, including but not limited
to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing, or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock or any such other securities, whether any such transaction is to be
settled by delivery of Stock or such other securities, in cash or otherwise, in
each case other than (a) the Securities and the Stock to be issued upon
conversion of the Securities to be sold hereunder, (b) options or other
securities of the Company issued pursuant to equity incentive plans existing on
the date hereof, or upon the exercise, conversion or exchange of any options,
warrants, rights, convertible or exchangeable securities outstanding as of, the
date of this Agreement, (c) the entry into, or the issuance by the Company of
any Underlying Securities upon settlement or termination of, the warrant
transactions evidenced by the Base Warrant Confirmations and any Additional
Warrant Confirmations, (d) the filing by the Company with the Commission of a
registration statement on Form S-8 with respect to any currently existing
equity-based compensation plan of the Company or any of its subsidiaries for
which shares of Stock are eligible for registration on Form S-8, (e) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Stock by any of the officers and directors of the
Company, provided that (x) such plan does not provide for the transfer of Stock
during the Lock-Up Period and (y) no filing by any of the officers and directors
of the Company under Section 16(a) of the Exchange Act or other public
announcements shall be required or shall be made voluntarily in connection with
the establishment of such trading plan, or (f) the issuance or agreement to
issue by the Company of Stock as consideration in connection with any merger
with or acquisition of any person or assets, or the formation of any joint
venture, strategic relationship or other similar transaction, provided that
(x) the aggregate number of shares of Stock that the Company may sell or issue
or agree to sell or issue pursuant to this clause (f) shall not exceed 5% of the
total number of shares of Stock issued and outstanding immediately following the
completion of the transactions contemplated by this Agreement and (y) the
Company shall cause each recipient of such Stock to execute and deliver to the
Purchaser, on or prior to issuance of such Stock a lock-up agreement in the form
attached hereto as Exhibit A covering the remainder of the Lock-Up Period;

 

  (e) Not to be or become, at any time prior to the expiration of two years
after the First Time of Delivery, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act;

 

  (f) For so long as Securities are outstanding at any time when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, for the benefit of
holders from time to time of Securities, to furnish at its expense, upon
request, to holders of Securities and prospective purchasers of Securities
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act;

 

  (g) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;

 

  (h) During the time of one year after the last applicable Time of Delivery,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them
(other than pursuant to a registration statement that has been declared
effective under the Act) or in any other manner that results in such Securities
no longer being “restricted securities” upon such resale;

 

11



--------------------------------------------------------------------------------

  (i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”;

 

  (j) To reserve and keep available at all times, free of preemptive rights, the
Warrant Securities and shares of Stock for the purpose of enabling the Company
to satisfy any obligations to issue shares of its Stock upon conversion of the
Securities;

 

  (k) To use its best efforts to maintain the listing of the shares of Stock
issuable upon conversion of the Securities and the Warrant Securities on The New
York Stock Exchange; and

 

  6.                                 

 

  (a)                                     
                                                                 

 

  (i) The Company represents and agrees that, in connection with the sale of the
Securities to the Purchaser, without the prior consent of the Purchaser, it and
its subsidiaries (x) have not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”) and
(y) have not solicited and will not solicit offers for, and have not offered or
sold and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than any such solicitation listed on Schedule II(d) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(d), a “Permitted General
Solicitation Material”);

 

  (ii) the Purchaser represents and agrees that, without the prior consent of
the Company, other than one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities or any
Permitted General Solicitation Material, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets and any Permitted General Solicitation
Material), is hereinafter referred to as a “Purchaser Supplemental Disclosure
Document”); and

 

  (iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Purchaser, is listed as applicable
on Schedule II(b), Schedule II(c) or Schedule II(d) hereto, respectively;

 

12



--------------------------------------------------------------------------------

  7. The Company covenants and agrees with the Purchaser that the Company will
pay or cause to be paid the following: (i) the fees, disbursements and expenses
of the Company’s counsel and accountants in connection with the issue of the
Securities and the shares of Stock issuable upon conversion of the Securities
and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchaser and dealers; (ii) the cost of
printing or producing this Agreement, the Indenture, the Securities, the Blue
Sky Memorandum, closing documents (including any compilations thereof),
Permitted General Solicitation Materials and any other documents in connection
with the offering, purchase, sale and delivery of the Securities; (iii) all
expenses in connection with the qualification of the Securities and the shares
of Stock issuable upon conversion of the Securities for offering and sale under
state securities laws as provided in Section 5(b) hereof, including the fees and
disbursements of counsel for the Purchaser in connection with such qualification
and in connection with the Blue Sky and legal investment surveys (not to exceed
$5,000); (iv) any fees charged by securities rating services for rating the
Securities; (v) the cost of preparing the Securities; (vi) the fees and expenses
of the Trustee and any agent of the Trustee and the fees and disbursements of
counsel for the Trustee in connection with the Indenture and the Securities;
(vii) all costs and expenses incurred in connection with any investor or “road
show” presentation to potential purchasers of the Securities (not to exceed
$1,000); (vii) any cost incurred in connection with the listing of the shares of
Stock issuable upon conversion of the Securities; and (viii) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 11 hereof, the
Purchaser will pay all of its own costs and expenses, including the fees of its
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

 

  8. The obligations of the Purchaser hereunder shall be subject, in its
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

  (a) Davis Polk & Wardwell LLP, counsel for the Purchaser, shall have furnished
to the Purchaser such opinion or opinions, dated such Time of Delivery, with
respect to such matters as the Purchaser may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters;

 

  (b) Morrison & Foerster LLP, counsel for the Company, shall have furnished to
the Purchaser its written opinion and negative assurance letters, each dated
such Time of Delivery, in substantially the form and substance attached hereto
as Exhibit B;

 

  (c) On the date of the Offering Memorandum prior to the execution of this
Agreement and also at each Time of Delivery, Deloitte & Touche LLP shall have
furnished to the Purchaser a letter or letters, dated the respective dates of
delivery thereof, in form and substance reasonably satisfactory to the Purchaser
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the historical
financial statements and certain financial information contained or incorporated
by reference in the Pricing Memorandum and the Offering Memorandum;

 

13



--------------------------------------------------------------------------------

  (d) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the
Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (except for changes or
adjustments made in the ordinary course of business pursuant to employee equity
plans in existence on the date of this Agreement, and other than the exercise of
options outstanding on the date of this Agreement) or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Memorandum, the effect of which, in any such case described in
clause (i) or (ii), is in the Purchaser’s judgment so material and adverse as to
make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being delivered at such Time of Delivery on the terms
and in the manner contemplated in this Agreement and in each of the Pricing
Disclosure Package and the Offering Memorandum;

 

  (e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on The New York Stock Exchange or on the NASDAQ Global Market; (ii) a
suspension or material limitation in trading in the Company’s securities on The
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal, New York State or California State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in the Purchaser’s judgment makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
issued at each such Time of Delivery on the terms and in the manner contemplated
in the Pricing Disclosure Package and the Offering Memorandum;

 

  (g) The shares of Stock issuable upon conversion of the Securities and the
Warrant Securities shall have been duly listed, subject to notice of issuance,
on The New York Stock Exchange;

 

  (h) The Company shall have obtained and delivered to the Purchaser executed
copies of a lock-up agreement in the form attached hereto as Exhibit A from each
of the parties listed on Schedule I thereto;

 

  (i) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

 

  (j) The Company shall have furnished or caused to be furnished to the
Purchaser at such Time of Delivery certificates of officers of the Company
satisfactory to the Purchaser as to the accuracy of the representations and
warranties of the Company herein at and as of such Time of Delivery, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Time of Delivery and as to such other matters as the
Purchaser may reasonably request.

 

14



--------------------------------------------------------------------------------

  9.                                     
                                                 

 

  (a) The Company will indemnify and hold harmless the Purchaser against any
losses, claims, damages or liabilities, joint or several, to which the Purchaser
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Memorandum, the
Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, any Permitted
General Solicitation Material or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, and will reimburse the Purchaser for any
legal or other expenses reasonably incurred by the Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by the Purchaser expressly for use
therein.

 

  (b) The Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure
Package, the Offering Memorandum, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or supplement,
any Company Supplemental Disclosure Document or any Permitted General
Solicitation Material, in reliance upon and in conformity with written
information furnished to the Company by the Purchaser expressly for use therein;
and the Purchaser will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

  (c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

15



--------------------------------------------------------------------------------

  (d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchaser on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchaser on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchaser on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchaser, in each case
as set forth in the Offering Memorandum. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
the Purchaser on the other and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company and the Purchaser agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Purchaser shall not be required to contribute any amount in
excess of the amount by which the total price at which the Securities
underwritten by it and distributed to investors were offered to investors
exceeds the amount of any damages which the Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

  (e) The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate of the Purchaser and each person, if
any, who controls the Purchaser within the meaning of the Act; and the
obligations of the Purchaser under this Section 9 shall be in addition to any
liability which the respective Purchaser may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

 

16



--------------------------------------------------------------------------------

  10. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the Purchaser, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Purchaser or any controlling person of the Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

  11. If the Securities are not delivered by or on behalf of the Company as
provided herein, the Company will reimburse the Purchaser for all out-of-pocket
expenses approved in writing by the Purchaser, including fees and disbursements
of counsel, reasonably incurred by the Purchaser in making preparations for the
purchase, sale and delivery of the Securities, but the Company shall then be
under no further liability to the Purchaser except as provided in Sections 7 and
9 hereof.

 

  12. All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchaser shall be delivered or sent by mail or facsimile
transmission to Goldman, Sachs & Co., 200 West Street, New York, New York
10282-2198, Attention: Registration Department; and if to the Company shall be
delivered or sent by mail or facsimile transmission to the address of the
Company set forth in the Offering Memorandum, Attention: Secretary; provided,
however, that any notice to the Purchaser pursuant to Section 9(c) hereof shall
be delivered or sent by mail or facsimile transmission to the Purchaser at its
address set forth in its Purchaser’s Questionnaire, which address will be
supplied to the Company by the Purchaser upon request. Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchaser is required to obtain,
verify and record information that identifies its respective clients, including
the Company, which information may include the name and address of its
respective clients, as well as other information that will allow the Purchaser
to properly identify its respective clients.

 

  13. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchaser, the Company and, to the extent provided in Sections 9 and 10
hereof, the officers and directors of the Company and each person who controls
the Company or the Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from the Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

  14. Time shall be of the essence of this Agreement.

 

  15. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the Purchaser, on the other, (ii) in
connection therewith and with the process leading to such transaction the
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Company, (iii) the Purchaser has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

17



--------------------------------------------------------------------------------

  16. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchaser with respect to the
subject matter hereof.

 

  17. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company
agrees that any suit or proceeding arising in respect of this agreement or our
engagement will be tried exclusively in the U.S. District Court for the Southern
District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

  18. The Company and the Purchaser hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

  19. This Agreement may be executed by any one or both of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

  20. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchaser’s imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchaser’s understanding, please
sign and return to us four counterparts hereof, and upon the acceptance hereof
by the Purchaser, this letter and such acceptance hereof shall constitute a
binding agreement between the Purchaser and the Company.

 

Very truly yours,

INVENSENSE, INC. By:  

/s/ Behrooz Abdi            

Name: Behrooz Abdi Title:   President and Chief Executive Officer

 

Accepted as of the date hereof:

GOLDMAN, SACHS & CO. By:  

/s/ Daniel Young            

Name: Daniel Young Title:   Managing Director

[Signature Page to Purchase Agreement]

 

19



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of Firm
Securities to be
Purchased  

Goldman, Sachs & Co.

   $ 150,000,000   

 

20



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference: None

 

(b) Company Supplemental Disclosure Documents: None

 

(c) Purchaser Supplemental Disclosure Documents: None

 

(d) Permitted General Solicitation Materials:

Launch press release dated November 5, 2013

Pricing press release dated November 6, 2013

 

21



--------------------------------------------------------------------------------

SCHEDULE III

[Attached separately]

 

22



--------------------------------------------------------------------------------

EXHIBIT A

[Attached separately]



--------------------------------------------------------------------------------

EXHIBIT B

[Attached separately]